By the Court.
Wise needed money to pay judgments that were pressing him. Willard agreed to indorse his note to S. for $2,700, at four months, if Wise and wife would make to him (Willard) their note for $3,000, at four months, secured by mortgage on the wife’s land ; he to hold and use said mortgage to protect himself against loss and expense because of said indorsement. Neither note was paid at maturity. The mortgage note was never extended, but the other note was renewed by agreement of the parties to it for a valuable consideration. It remained unpaid, and Willard sued Wise and wife on the mortgage note. She set up the extension of the $2,700 note as a release of her property.
Held, as Willard made no extension of the mortgage note he did not lose his right to enforce the mortgage for his indemnity. The extension of the $2,700 note did not affect the right of the wife to pay the $3,000 note and enforce reimbursement by her husband.

Motion overruled.